DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Gorval (US 2017/0073242 A1).
	Regarding claim 1, Gorval discloses a reactor for carrying out a chemical equilibrium reaction between two gaseous starting materials (nitrogen and hydrogen) and a gaseous product, comprising: a pressure vessel including a reaction space with an inlet for the two starting materials and a first outlet for the gaseous product; a catalytic material (catalyst bed) arranged in the reaction space; a condensation area (heat exchanger) in the reaction space for the gaseous product; and a cooling duct structure cooling the condensation area; wherein the cooling duct structure and the housing of the pressure vessel are constructed in a single piece; wherein the reaction space includes a reaction duct running in a convoluted or helical manner between partitions within the pressure vessel; and wherein a cross section of the reaction duct extends between opposite face sides of the pressure vessel (see Abstract; figures 5A/B; and paragraphs 0001,0007, 0033-0034 and 0039-0040).
Gorval fails to disclose or suggest a reactor wherein the reaction space includes a reaction duct forcing material flowing therein to run in a convoluted or helical manner multiple times around a central axis of the pressure vessel.
	Claims 2-15 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed April 6, 2022, with respect to the objection of the specification and the 112(b) rejection of claims 11-12 have been fully considered and are persuasive.  The objection of the specification and the 112(b) rejection of claims 11-12 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774